Citation Nr: 1531842	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-33 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), and anxiety.

3. Entitlement to service connection for right leg condition.

4. Entitlement to service connection for left leg condition.

5. Entitlement to service connection for right hand condition.

6. Entitlement to service connection for left hand condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1983 until December 1987.

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law Judge in November 2014; a transcript of that hearing is associated with the claims folder and has been reviewed.

While one of the Veteran's claims currently on appeal was adjudicated as entitlement to service connection for PTSD, anxiety, and nightmares by the RO, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, considering the evidence of other diagnoses, the issue has been recharacterized as shown on the title page and encompasses all reasonably related acquired psychiatric disorders, to include PTSD and anxiety.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and anxiety, entitlement to service connection for right leg condition, entitlement to service connection for left leg condition, entitlement to service connection for right hand condition, and entitlement to service connection for left hand condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have bilateral hearing loss disability as defined by VA regulations.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in April 2013 and it provided adequate notice regarding the hearing loss disability adjudicated in this appeal.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for bilateral hearing loss disability which VA has a duty to obtain.

A VA examination was obtained in April 2013. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran avers that he has a bilateral hearing loss disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. An April 2013VA examination report revealed that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
10
15
RIGHT
15
20
20
10
15


The Veteran's speech recognition score was 94 percent for the right ear and 98 percent for the left ear. Based on the foregoing, the Veteran does not have bilateral hearing loss disability for VA purposes; thus, an essential element has not been met. 38 C.F.R. § 3.385.

There are no private or VA clinical records in evidence which reflect a hearing loss disability for VA purposes. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing). To this extent, the Board finds that the Veteran is competent to report that he has current hearing difficulty; however, he has not been shown to be competent to provide a diagnosis of hearing loss disability for VA purposes, as that is based on specific audiometric findings. The Board finds that the clinical evidence of record is more probative than the lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has bilateral hearing disability for VA purposes or at any period under appellate status. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred that his claimed conditions are related to service. The claims folder reflects that the Veteran has complained of or received treatment for his claimed conditions. (See private medical records and VA medical records). The claims file does not contain a medical opinion in regard to whether the Veteran's claimed conditions, manifested in service and/or whether it is casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his claimed conditions. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim.  However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i).  The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has complained of and has been treated for his claimed conditions.  Furthermore, the Veteran contends that his claimed conditions may be associated with an event, injury, or disease during his active military service, specifically a helicopter accident during active duty.

In this case, without an adequate medical examinations and medical opinions in regard to the Veteran's claims to entitlement for service connection for an acquired psychiatric disorder, to include PTSD, and anxiety, right leg condition, left leg condition, right hand condition, and left hand condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection.

Also, the AOJ should seek updated VA treatment records.  The most recent VA treatment records of file are from May 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  The most recent VA treatment records of file are from May 2013.

2.  After completing directive #1, schedule the Veteran for a VA mental health examination in regard to the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a current mental disorder related to, or aggravated by, his military service. Any opinion should include a complete rationale. 

3. After completing directive #1, schedule the Veteran for a VA mental health examination in regard to the claims for entitlement to service connection for right leg condition, left leg condition, right hand condition, and left hand condition. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish the following opinions:  a.) whether it is at least as likely as not (50 percent or greater) that the Veteran has a right leg condition related to, or aggravated by, his military service, b.)  whether it is at least as likely as not (50 percent or greater) that the Veteran has a left leg condition related to, or aggravated by, his military service, c.) whether it is at least as likely as not (50 percent or greater) that the Veteran has a right hand condition related to, or aggravated by, his military service, and d.) whether it is at least as likely as not (50 percent or greater) that the Veteran has a left hand condition related to, or aggravated by, his military service.

Any opinion should include a complete rationale. The examiner should consider the entire claims.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


